Appeal from an order and judgment of a Special Term, Supreme Court, Saratoga County. In this application for deficiency judgment in a foreclosure action defendant-appellant filed an affidavit putting at issue the market value of the property as asserted in the moving affidavit on the application. The court granted the motion on the papers. The issue of fact on market value thus presented could not be determined on affidavits. It required a hearing for its valuation (New York Life Ins. Co'. V. Guttag Corp., 265 N. T. 292; Central Hanover Bank & Trust Co. V. Eisner, 276 N. T. 121). Order reversed, motion denied, and hearing directed, with $10 costs. Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ., concur.